Citation Nr: 1008787	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Phoenix, Arizona (RO).  In the July 2004 rating 
decision, the RO denied service connection for bilateral 
hearing loss and tinnitus.  By the way of a May 2007 rating 
decision, the RO denied service connection for tinnitus as 
secondary to service-connected diabetes mellitus.  The 
Veteran has appealed the denial of his claims. 

In September 2006, the Veteran testified at a hearing 
conducted before the undersigned Acting Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  

The issues on appeal were previously before the Board in July 
2008, when it remanded them for additional development.  As 
the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that additional medical evidence from the 
Veteran's primary care physician at VA Medical Center in 
Phoenix dated May 2009 appears to initiate a claim for 
entitlement to a higher evaluated for diabetes mellitus and a 
claim for entitlement to total disability due to individual 
unemployability (TDIU). These matters are REFERRED back to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus were not shown in 
service, at separation, or for many years thereafter.  

2.  The preponderance of the medical evidence is against 
linking the Veteran's bilateral hearing loss and tinnitus to 
any inservice acoustic trauma. 

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's tinnitus is proximately 
due to his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009). 

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection.  
Thus, VA must specifically provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Here, prior to the July 2004 RO decision in the matter, VA 
sent a letter to the Veteran in April 2004 that addressed 
some notice elements concerning his claims.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a 
March 2006 notice letter, VA informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Prior to May 
2007 rating decision, VA sent the Veteran a letter in 
November 2006 which addressed the secondary service 
connection aspect of the Veteran's claim.  

Although the March 2006 notice was sent after the initial 
adjudication of the direct service connection claims, the 
Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and after the notice 
was provided the case was readjudicated and an October 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  It is noted that, in 
the Board's July 2008 remand, the RO was instructed to obtain 
outstanding VA treatment records from VA Medical Center in 
Phoenix (VAMC) dated 1993 to 1998.  A review of the record 
shows that the RO attempted to obtain those records, but it 
was unsuccessful.  A September 2009 correspondence from the 
VAMC shows that no VA treatment records for those dates were 
available.  The RO informed the Veteran of the unsuccessful 
efforts to find his service records.  

In the July 2008 remand, the Board also instructed the RO to 
seek the Veteran's assistance in obtaining any pertinent 
outstanding private treatment records from Kaiser Hospital 
from 1981.  In response to the RO's August 2008 
correspondence, the Veteran indicated that his treatment 
records at Kaiser Hospital pertained to his heart condition, 
and he did not indicate that those records were relevant to 
the current issues on appeal.  The RO informed the Veteran 
that it would not seek to obtain the records from Kaiser 
Hospital unless the Veteran specified that those records 
involved treatment for hearing loss and tinnitus.  See 
October 2008 notice letter.  The Veteran did not respond.  In 
this regard, it is noted that the duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

VA provided the Veteran with medical examinations in June 
2004, in which the examiner addressed the nature and etiology 
of the Veteran's hearing loss and tinnitus.  The Veteran was 
also afforded another VA examination in September 2007, which 
again addressed the etiology of the Veteran's tinnitus. The 
Board notes that the June 2004 and the September 2007 VA 
examiners did not address the issue of whether the Veteran's 
tinnitus was proximately caused by his service-connected 
diabetes mellitus. 

While VA has not afforded the Veteran a comprehensive medical 
examination relating to his claim of service connection for 
tinnitus as secondary to diabetes mellitus, the Board finds 
that such an examination is not necessary to render a 
decision under the circumstances of this case.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  Other than 
the Veteran's lay assertion, the evidence of record does not 
show any link between the Veteran's diabetes mellitus and his 
tinnitus.  While the Veteran, as a lay person, is competent 
to attest to the onset of his tinnitus symptoms, he is not 
competent to provide evidence as to medical etiology of his 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In addition, the September 2007 VA examination 
report shows the Veteran reported the onset of his tinnitus 
was in 1992, which is four years prior to the diagnosis for 
diabetes mellitus.  The Board finds that any medical opinion 
linking tinnitus to diabetes mellitus would be speculative at 
best.  Thus, procuring such an examination would not provide 
a reasonable possibility that such assistance would aid in 
substantiating the Veteran's claim, VA has no further duty to 
assist in this regard.  38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

A.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic 
diseases of the central nervous system, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. Id.  

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background and Analysis

The Veteran claims entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus, to include as secondary to his diabetes 
mellitus.  

A review of the Veteran's service records showed he served in 
the United States Air Force as security police.  During the 
September 2006 hearing, the Veteran testified that his duties 
required him to work in close proximity to the flight line 
and aircraft engine noise.  The Veteran also testified that 
he did not wear any ear protection while on duty near the 
flight lines. 

The Veteran's service treatment records do not show any 
complaints, treatment or diagnosis for any hearing loss or 
ear-related disorder.  The February 1968 report of 
examination prior to separation showed that the Veteran's 
ears were evaluated as normal.  The examination report also 
contained audiogram results which showed the pure tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
as follows: 0, 0, 0, 5, and 5 decibels in the right ear, and 
0, 5, 5, 5, and 15 decibels in the left ear.  

The Veteran's claims folder also contains his VA treatment 
records from VAMC beginning in October 1998.  These records 
show that the Veteran was diagnosed with diabetes mellitus in 
1996, and the first record complaint of any hearing problems 
is noted in an April 2004 mental health treatment record.  
The records also show that his hearing impairment is 
currently treated with hearing aids. 

In June 2004, the Veteran was afforded a VA audiological 
examination.  In that examination report, the examiner noted 
the Veteran's reports of extreme noise exposure during 
service.  The examiner also noted that the report of the 
February 1968 separation examination which showed hearing 
acuity within normal limits.  The VA examiner diagnosed the 
Veteran with bilateral hearing loss, and the audiogram 
results from that examination showed that the Veteran had 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The 
examiner found that the Veteran's bilateral hearing loss was 
not related to his service, because his hearing was normal at 
the time of his discharge.  The examiner also noted that the 
Veteran denied any symptoms of tinnitus at the time of the 
examination. 

The record shows that in July 2006 the Veteran underwent a VA 
examination to evaluate the severity of his diabetes 
mellitus.  In pertinent part of that examination report, the 
examiner noted that the Veteran had no neurologic symptoms 
due to his diabetes mellitus. 

In September 2007, the Veteran was afforded another VA 
audiological examination.  In that examination report, the 
examiner noted that the Veteran's reports of inservice 
acoustic trauma and the Veteran reported that the onset of 
his tinnitus was in 1992.  The examiner diagnosed the Veteran 
with tinnitus based on his subjective complaints.  Based on a 
review of the claims folder and the findings from the 
examination report, the examiner concluded that the Veteran's 
tinnitus was not related to inservice noise exposure.  The 
examiner did not discuss the etiology of the Veteran's 
hearing loss.  The reported audiogram results confirmed 
bilateral hearing loss as defined by 38 C.F.R. § 3.385. 

In this case, the record clearly shows that the Veteran has a 
current diagnosis of bilateral hearing loss as defined by 
38 C.F.R. § 3.385 and that he has a current diagnosis of 
tinnitus.  See September 2007 VA examination.  There is no 
evidence of hearing loss or tinnitus shown during active 
service.  The Veteran has testified to inservice acoustic 
trauma from aircraft engines and his MOS as a security police 
would presumably place him within close proximity to flight 
lines.  The remaining question on appeal is whether the 
medical evidence establishes that the current hearing loss 
and tinnitus disorders are related to service.  See 38 C.F.R. 
§ 3.303(d); Hensley, 5 Vet App. 155.  Here, the preponderance 
of the medical evidence is against such a finding. 

A review of evidence does not show that the Veteran incurred 
hearing impairment or a tinnitus disorder in service, or that 
he manifested a continuity of symptomatology indicative of 
hearing loss or a tinnitus disorder in the first year after 
discharge from military service.  The service medical records 
do not indicate that the Veteran complained about any hearing 
impairment or sought treatment for any ear-related problems 
while in military service.  The February 1968 separation 
examination report showed hearing acuity within normal limits 
and normal ears.  In addition, the Veteran reported the onset 
of his tinnitus in 1992 and the first medical evidence of 
hearing problems after service does not come until 2004, 
which is well beyond the one-year presumptive period for 
tinnitus disorder and hearing loss.  38 C.F.R. §§ 3.307, 
3.309. 

This large evidentiary gap between the Veteran's discharge 
from service and the reported onset of his tinnitus and the 
first complaint of hearing loss weighs against the awards of 
service connection on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

In addition, the June 2004 VA examiner provided a medical 
opinion against the Veteran's claim that his hearing loss is 
etiologically related to service, and the September 2007 
examiner concluded that the Veteran's tinnitus was not 
related to his service.  Both examiners supported their 
conclusion by the evidence in the claims file.  The Board 
finds this evidence is highly probative.  Further, the claims 
file does not contain any competent medical evidence that 
would otherwise indicate the Veteran's current hearing loss 
and tinnitus is related to inservice noise exposure. While 
the Veteran may have hearing loss disability today, there is 
no medical evidence of record linking this disability, or the 
claimed tinnitus disability, to service.  To the contrary, 
the medical evidence concerning etiology of hearing loss and 
tinnitus disorder finds against such a link. 

The Board has considered the Veteran's testimony that he was 
treated for hearing loss "a couple years after service."  
See September 2006 Board hearing transcript, page 4.  The 
record does not contain any medical records that verify his 
statements as to a hearing loss within a few years after 
service.  What is verifiable, however, is the fact that the 
claims folder does not contain any record showing complaints 
or findings related to hearing loss until 2004, which is more 
than two decades after service.  

It is noted that the Veteran is competent to attest to the 
onset of symptomatology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to weigh all the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the 
contemporary medical evidence at the time of the Veteran's 
discharge shows hearing acuity within normal limits and 
normal evaluation of the ears.  Additionally, the Veteran has 
reported the onset of his hearing loss and tinnitus disorder 
well beyond the first year after his discharge.   The Board 
finds that the preponderance of the medical evidence is 
against a finding that the Veteran's hearing loss and 
tinnitus disorder are related to service.  

In regard to the Veteran's claim of secondary service 
connection, the remaining question is whether the medical 
evidence supports, or is at least in equipoise as to, the 
Veteran's assertion that his tinnitus is related to his 
service connected diabetes mellitus.  See 38 C.F.R. § 3.310.  
Here, the weight of the medical evidence is also against such 
a finding.  

The Veteran reported the onset of his tinnitus was four years 
prior to the diagnosis of diabetes mellitus.  Further, in the 
July 2006 VA examination report, the examiner noted that 
there were no neurologic symptoms due to the Veteran's 
diabetes mellitus.  Other than the Veteran's lay assertion, 
there is no evidence linking the Veteran's tinnitus to his 
diabetes mellitus.  His assertions, standing alone without 
supporting opinions from a medical professional, are not 
sufficient to establish service connection on a secondary 
basis.  Though the Veteran is competent to describe 
associated symptoms, he is not qualified to provide a 
competent opinion as to etiology of a condition.  See 
Espiritu, supra. 

In sum, the preponderance of the competent medical evidence 
is against the claims for entitlement to service connection 
for hearing loss and tinnitus.  Therefore, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b).




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


